United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-50744
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SILVERIO MIRANDA-ESPINOZA, also known as Silverio Miranda,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Western District of Texas
                    USDC No. 1:04-CR-84-1-SS
                      --------------------

Before SMITH, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Silverio Miranda-

Espinoza raises arguments that are foreclosed by Almendarez-

Torres v. United States, 523 U.S. 224, 235 (1998), which held

that a prior conviction is a sentencing factor under 8 U.S.C.

§ 1326(b)(2) and not a separate criminal offense.   The

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.